Citation Nr: 0939499	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and peripheral vascular 
disease, to include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In July 2009, the Veteran and a friend testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence on file does not include a current diagnosis 
of PTSD made in accordance with the provisions of the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) and no claimed inservice stressor has been 
verified. 

2.  The probative medical evidence does not indicate that any 
currently diagnosed cardiovascular disorder, hypertension, or 
peripheral vascular disease is etiologically related to the 
Veteran's period of active service or any incidents therein 
(to include presumptively), nor proximately due to, the 
result of or chronically aggravated by PTSD. 



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, nor 
may service incurrence of a psychosis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
4.125(a) (2009).

2.  A cardiovascular disorder, to include hypertension and 
peripheral vascular disease, was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed, and was not proximately due to, the result of, or 
chronically aggravated by PTSD.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in November 2006 and February 2007.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006)). 

Prior to this appeal, the Court in Dingess/Hartman found that 
the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the 
November 2006 correspondence.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for PTSD and for a cardiovascular disorder, to 
include hypertension and peripheral vascular disease.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, the Board is of the opinion that such an 
examination is not required for either claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  Here, there is no evidence beyond the 
Veteran's own unsupported contentions that he has PTSD, and 
there is no evidence of any heart disorder, hypertension or 
vascular condition while in service or within a year of 
discharge.  The Board finds the available medical evidence is 
sufficient for an adequate determination.

The Board observes that the Veteran's service personnel 
records and some of his service treatment records are 
unavailable in this case.  Even prior to the enactment of the 
VCAA, the Court held that in cases where the veteran's 
service records were unavailable or incomplete, through no 
fault of the veteran, there was a "heightened duty" to 
assist the veteran in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this 
case, the Veteran was informed of the unavailability of many 
of his service records; accordingly, VA has no further duty 
to assist in this regard.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been either requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with these claims would 
not cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis, hypertension, and 
cardiovascular disease, become manifest to a degree of 10 
percent within one year from date of termination of service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2009).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service-connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the appellant was "engaged in combat 
with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the appellant was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service), the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the appellant did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
appellant's lay statements, by themselves, will be 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence corroborating the stressor.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2009); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

PTSD

According to information in the claims file, the Veteran's 
service personnel records and perhaps some of his service 
treatment records were lost in a fire at the National 
Personnel Records Center in 1973.  The Board is mindful that, 
in a case such as this, where service records are 
unavailable, there is a heightened obligation to explain our 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
While it is unfortunate that some of the Veteran's service 
records are currently unavailable, this appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
obligation set forth in Cuevas and O'Hare in mind. 

Among the service treatment records found in the claims file 
is a neuropsychiatric examination at the U.S. Army dispensary 
at Fort Bliss in January and February 1953.  It was noted 
that the Veteran had been referred to the mental health 
clinic because of complaints of paralysis of his hands and 
syphilis of his spine.  Physical examinations, X-ray studies, 
and a medical work-up failed to reveal any physical 
abnormality.  It also was noted that the Veteran had been 
abandoned by his parents shortly after birth and was raised 
by an aunt in a small town in Alabama.  He grew up and worked 
on a farm all of his life.  He could not read, but could 
write his name, and had only completed the fifth grade at 14 
years of age because the work was too difficult.  It was 
further noted that the Veteran's I.Q. was so low that it was 
doubtful if he could ever be utilized in a labor battalion 
and that he functioned efficiently at the level of a "low-
grade moron."  An administrative discharge was recommended 
for a non-disabling condition described as a mental 
deficiency.  The Veteran's I.Q. was given as 54, his mental 
age was set at eight years of age based on the Wechsler-
Bellevue intelligence test, and he was described by the 
neuropsychiatrist who wrote the report as a "very low grade 
moron almost verging on the imbecile class."

Records of the proceedings of a March 1953 Board of Officers, 
which found the Veteran unsuitable for further military 
service because of a mental deficiency, included the sworn 
statement of the Veteran's drill instructor.  Sgt. E.F.H. 
testified that the Veteran was willing but could not do a lot 
of things and was unable to grasp the training.  He said that 
the Veteran had collapsed after marching one mile and lacked 
a good education.  He thought that the Veteran seemed to be 
weak both mentally and physically, and mentally unable to 
think for himself.  A Corporal J.E.W. testified that the 
Veteran did not fire on the range because of his inability to 
operate the weapon safely.  A report from the AAA Replacement 
Training Center Gun Battery at Fort Bliss noted that the 
Veteran was not able to learn and that he did not know the 
difference between officers and enlisted men.  

The Veteran's March 1953 discharge examination revealed no 
psychiatric abnormalities, but that he was being discharged 
early due to a mental deficiency.  It was noted that he 
exhibited the mental age of 8 years on the Wechsler-Bellvue 
intelligence test.

Post-service, an August 1963 VA hospital medical record 
indicated that the Veteran had a nervous breakdown in 1953.  

A January 1964 VA psychiatric evaluation showed that the 
Veteran was divorced without any children and had only 
attended the fifth grade in elementary school.  It was noted 
that he had difficulty reading and writing.  The Veteran 
complained that he could not stand a whole lot of noise, that 
things upset him easily, and any unexpected occurrence seemed 
to frighten him.  This was apparently exarcerbated when he 
worked in the heat.  No psychiatric hospitalizations or 
treatment or disturbed episodes were noted.  On examination, 
the Veteran was noted as slow moving and apathetic.  He 
denied delusions or hallucinations or paranoid ideas.  No 
severe depression was noted.  Diagnosis was a mental 
deficiency with associated neurasthenic symptoms.  

In a February 1964 rating decision, the RO granted the 
Veteran a pension for non-service connected disabilities, 
including mental deficiency with associated neurasthenic 
symptoms.  This was subsequently amended to anxiety reaction 
with mental deficiency, and later amended to replace the 
above with schizophrenic reaction, chronic, undifferentiated 
type with mental retardation.  

A May 1964 VA hospital record noted a current diagnosis of 
anxiety reaction and that the Veteran had had a nervous 
breakdown in service.  

An August 1964 private medical record showed that a R.W.Mc., 
M.D., diagnosed the Veteran with schizophrenic reaction, 
chronic undifferentiated type, with a guarded prognosis.  The 
Veteran told the examiner that he had a nervous breakdown in 
service.  Intelligence was estimated to be in the dull normal 
or mildly defective range and the Veteran's judgment was 
noted to be fairly good.  

A February 1965 letter from Dr. R.W.Mc., the director of the 
Forest Glen state mental health clinic, revealed that the 
Veteran had a series of electroshock treatments in December 
1964.  The Veteran still had slight depression, but no 
crying.  His sleep and appetite were good.  While 
electroshock and medication were helpful in the Veteran's 
functioning, Dr. R.W.Mc. noted that continuing attendance at 
the state mental health clinic was both necessary and 
important.  

The Veteran underwent a VA examination in August 1965.  The 
Veteran complained of nerves.  He stated that he dreamed a 
lot at night and could not stand to climb up on anything 
high.  On examination, the Veteran was oriented to all 
spheres, but had a flat affect and was dull intellectually.  
He showed no overt evidence of psychotic ideation or 
behavior, but had vague somatic complaints.  The examiner 
opined that it was not clear from the reports of Dr. Mc. on 
what basis the diagnosis of schizophrenia was made.  In fact, 
the August 1965 examiner found no indication that the Veteran 
showed any psychotic type behavior and opined that any 
schizophrenic reaction that may have existed before was in 
remission.  The examiner found that the degree of psychiatric 
incapacity was that of a mentally deficient individual of 
"high grade moron level."

In a January 1970 letter, C.L.S., M.D., a staff psychiatrist 
at the Forest Glen state mental health clinic, revealed that 
the Veteran had been seen since August 1964 when he was 
admitted as an outpatient with a diagnosis of schizophrenic 
reaction.  It was noted that history revealed that he had 
nervous symptoms since while in military service and had a 
poor social and employment adjustment since that time.  On 
admission, the Veteran seemed to be mildly mentally defective 
and shortly after admission he became overtly psychotic and 
needed electroshock therapy.  Subsequently he spent several 
years with several phobias, including a fear of heights.  
Though he had worked from December 1967 until recently, Dr. 
C.L.S. stated that the Veteran was psychiatrically 
handicapped for employment by his limited I.Q., numerous 
phobias, and poor interpersonal relationships.  

The Veteran underwent a VA examination in June 1970.  The 
Veteran complained that his nerves had bothered him for 
several years.  He also complained of lots of dreams, 
nightmares, and feeling scared.  He was nervous in crowds.  
He reported treatment at the Forest Glen center for the past 
eight to ten years.  It was noted that the Veteran only 
completed the sixth grade of elementary school.  The Veteran 
admitted to hearing voices for the past 10 to 12 years, 
including the voice of a dead uncle.  It was noted that the 
Veteran appeared to be mentally retarded.  He denied suicidal 
and homicidal ideations and was not sad or depressed.  The 
Veteran reported occasional trouble sleeping at night.  
Diagnosis was schizophrenic reaction, chronic, 
undifferentiated type, and borderline mental defective.  The 
psychiatric incapacitation was noted as moderate.  

Though the Veteran never completed a PTSD questionnaire about 
claimed inservice stressors which the RO had sent him, he 
claimed in a signed statement received in June 2007 that he 
had a nervous breakdown while in basic training.  He stated 
that his drill instructor, a large man who had been wounded 
in combat and walked with a limp, constantly told recruits 
that if they did not do as he commanded they would die.  The 
Veteran said that he was totally afraid of his drill 
instructor, that he could not eat or sleep, and that the 
drill instructor kept telling him that he was going to be the 
first to die.  The Veteran said that he became so nervous 
when the drill instructor gave him orders that he became 
confused and one day passed out.  When he awoke in a hospital 
he said that he was told that he had been talking to himself 
and saying crazy things.  

During his Board hearing in July 2009, the Veteran testified 
that during basic training he was around more white people 
and more things that he was not familiar with than he ever 
had been growing up in a rural black area of the South.  His 
service representative conceded that the Veteran's drill 
instructor was African American and not a white officer, but 
was one of the meanest people the Veteran had seen in his 
life.  A friend of the Veteran testified that the Veteran 
received treatment from a state mental health clinic and the 
record was left open for two months to submit any records 
from that facility.  As of the date of this decision, no 
additional private medical records from any mental health 
clinic have been submitted to the Board.

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of the Veteran's period of 
service.  The record is clear that the Veteran has never been 
diagnosed with PTSD.  Though the Veteran was discharged after 
basic training and a few months in service, service records 
that are available clearly show that such discharge was for a 
mental deficiency, the Veteran's lack of intellectual 
ability, and not for any diagnosed psychiatric disorder.  
Further, the evidence of record fails to show any diagnosis 
or manifestation of a psychotic disorder during the year 
following the Veteran's discharge from service.  In addition, 
the Veteran in this case has claimed service connection for 
PTSD and not for any acquired psychiatric disorder.  In fact, 
a review of the claims file shows that he declined to appeal 
an April 2004 rating decision which denied him service 
connection for a nervous disability.  There is no indication 
in the record, or most recently during his Board hearing, 
that the Veteran in this appeal ever sought to reopen his 
claim for service connection for a nervous disability or for 
an acquired psychiatric disorder other than PTSD.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (ruling VA should 
construe a psychiatric claim based on the reasonable 
expectations of a non-represented claimant and the evidence 
developed in processing that claim).  Moreover, there is 
little evidence of PTSD symptoms in the Veteran's medical 
records noted above, except for his trouble sleeping, his 
dislike of crowds, and one period of hearing voices.  The 
Board notes that the Veteran has not submitted current 
medical records or a current medical opinion showing 
treatment for or a diagnosis of PTSD.  

There is no evidence of treatment for PTSD in this case and 
the available medical evidence demonstrates the criteria for 
a diagnosis of PTSD have not been met.  No medical examiner 
has provided such a diagnosis or found that the Veteran 
exhibited significant PTSD symptoms.  As noted in the claims 
file, the RO was unsuccessful in attempting to verify any in-
service stressor.  The Veteran claimed racial intolerance or 
racial insensitivity was his inservice stressor that 
precipitated a nervous breakdown in service and later PTSD; 
however, the drill sergeant whom the Veteran feared during 
basic training was also African American, available service 
records do not show the Veteran had a diagnosed nervous 
breakdown in service, and the record does not contain any 
verified inservice stressor.  While the Board acknowledges 
that this Veteran undoubtedly faced a stressful situation 
when he entered basic training in 1952 because of his race 
and his upbringing in a sheltered rural setting, the Board 
finds no evidence in the record that PTSD developed as a 
result.  Further, the Board notes that the Veteran never 
submitted a PTSD questionnaire about this or any other 
possible inservice stressor.  Therefore, the Board also finds 
that there is no verified in-service PTSD stressor.  The 
Veteran saw no active combat as he never served in Korea and 
spent a great deal of time in basic training.  Therefore, the 
Veteran's lay testimony alone cannot establish the occurrence 
of any claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f)(2).  Without a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, service connection for PTSD cannot be granted.  See 
38 C.F.R. § 3.304(f).  

Therefore, service connection for PTSD is not warranted in 
this case.

Cardiovascular

Available service treatment records revealed no complaints 
of, or treatment for, any cardiovascular problems.  The 
Veteran's March 1953 discharge examination revealed no 
abnormalities of the heart or the vascular system.  His blood 
pressure measured 115/60 at discharge.  

Post-service, the Veteran underwent a VA examination in 
January 1964.  His peripheral pulses and vessels were noted 
of good quality.  During a VA examination in June 1970, he 
complained of stiff legs, mainly while in bed or in the 
morning.  The examiner found no abnormalities of the legs or 
knees.

A February 1996 VA medical record noted the Veteran's 
complaint of numbness and tingling on his right side.  

May 2000 VA medical records noted the Veteran's complaint of 
chest pain, but a normal cardiovascular examination.  

A September 2000 VA medical record indicated that the Veteran 
received advice for a low salt diet while being treated for 
hypertension.  

VA outpatient medical records noted some high blood pressure 
readings including: 182/96 (September 2000); 174/63 (August 
2003); and 171/83 (October 2004).

A February 2002 VA outpatient medical record noted that the 
Veteran took nitroglycerin for chest pain.  

A May 2002 VA medical record noted that the Veteran suffered 
from angina and hypertension.  

An August 2003 VA chest X-ray film showed an enlarged heart 
and a possible vascular disorder.  

An October 2004 VA medical record showed the Veteran 
complained of muscle pain in his thighs or calves with 
walking and the swelling of his lower extremities.  

A December 2004 VA medical record revealed that the Veteran 
reported muscle and thigh cramps for the previous two months 
when he ambulated.  

Based upon the evidence of record, the Board finds that a 
cardiovascular disorder, to include hypertension and 
peripheral vascular disease, was not incurred as a result of 
any established event, injury, or disease during active 
service.  The Board notes that there is no medical evidence 
of heart disease, hypertension, or a vascular abnormality 
during service.  While the medical records associated with 
the claims file do not definitely show when angina, 
hypertension and peripheral vascular disease were diagnosed, 
it is apparent from the medical evidence noted above that any 
such diagnoses occurred decades after his discharge from 
service in 1953.  The Board notes that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Moreover, presumptive 
service connection is not warranted because there is no 
evidence in the record that any heart disease, hypertension, 
or peripheral vascular disease developed within one year of 
the Veteran's separation from active duty in 1953.  See 
38 C.F.R. §§ 3.307, 3.309.  The Board also notes that 
secondary service connection is not warranted for this claim 
as the Board has decided against a grant of service 
connection for PTSD (see discussion above), and the appellant 
may not be awarded secondary service connection based on a 
disorder that is not already service-connected.  See 
38 C.F.R. § 3.310.  Therefore, the Veteran's claim for 
service connection for a cardiovascular disorder, to include 
hypertension and peripheral vascular disease, to include as 
secondary to PTSD, must be denied.

Conclusion

The Board has considered the assertions the Veteran has 
advanced on appeal in his written statements and testimony.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that he 
has PTSD related to service and a cardiovascular disorder 
either related to service or to PTSD, these claims turn on 
medical matters-the diagnosis of disease and the 
relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a lay person without the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on matters requiring medical knowledge").  
Consequently, the Veteran's assertions in this matter simply 
do not constitute persuasive evidence in support of his 
claims.

For the foregoing reasons, the claims for service connection 
for PTSD, and for a cardiovascular disorder, to include 
hypertension and peripheral vascular disease, to include as 
secondary to PTSD, must be denied.  In arriving at the 
decision to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a cardiovascular 
disorder, to include hypertension and peripheral vascular 
disease, to include as secondary to PTSD, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


